       Case: 1:20-cv-00553 Document #: 1-2 Filed: 01/24/20 Page 1 of 1 PageID #:16




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



EUGENE SCALIA, Secretary of Labor,
United States Department of Labor,

                       Petitioner,                        Case No. 20-cv-553
        v.
                                                          Judge:
JJ GOLD COAST, INC., SARPINOS LOOP, INC.,
and MJK SOUTH LOOP, INC., Illinois Corporations,          Magistrate Judge:
and JULIUS JOKIMAS, an Individual,

                       Respondents.



                        SECRETARY OF LABOR'S EXHIBIT LIST

Exhibit                                        Description
   A         Return of Service for Subpoenas duces tecum Al, A2, and A3, dated March 22,
             2019.
  Al         Subpoena duces tecum dated March 14, 2019, and Attachment #1, to Respondent JJ
             Gold Coast, Inc.
  A2         Subpoena duces tecum dated March 14, 2019, and Attachment #1, to Respondent
             Sarpinos Loop, Inc.
  A3         Subpoena duces tecum dated March 14, 2019, and Attachment #1, to Respondent
             MJK South Loop, Inc.
   B         Declaration of Wage and Hour Investigator Renato Reggiardo in Support of the
             Secretary of Labor's Petition to Enforce Administrative Subpoenas Duces Tecum
  Bl         Appointment Letter to Respondent Jokimas' Sarpino's location at 158 West
             Division Street, Chicago, Illinois (aka JJ Gold Coast), dated September 17, 2018.
  B2         FLSA compliance review letter to Respondent Jokimas at 158 West Division Street,
             Chicago, Illinois 60610 (JJ Gold Coast location) dated December 18, 2019.
